[Cite as State v. Cochran, 2021-Ohio-4589.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        CLARK COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 2020-CA-43
                                                    :
 v.                                                 :   Trial Court Case No. 1999-CR-0628
                                                    :
 DARYL COCHRAN                                      :   (Criminal Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                               OPINION

                           Rendered on the 29th day of December, 2021.

                                               ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

CHARLES W. SLICER, III, Atty. Reg. No. 0059927, 426 Patterson Road, Dayton, Ohio
45419
      Attorney for Defendant-Appellant

                                              .............




TUCKER, P.J.
                                                                                       -2-




       {¶ 1} Appellant, Daryl Cochran, argues that the trial court erred when it overruled

his motion to withdraw his February 2000 guilty plea. Finding no merit to Cochran’s

arguments, the trial court’s judgment will be affirmed.

                                 Facts and Procedural History

       {¶ 2} In February 2000, Cochran pleaded guilty to murder, aggravated robbery,

and tampering with evidence. Cochran agreed to a 15-year to life prison sentence on

the murder count, a ten-year prison sentence on the aggravated robbery count, and a

five-year prison sentence on the tampering with evidence count, to be served

consecutively, for an aggregate prison sentence of 30 years to life. In exchange, the

State dismissed an aggravated murder count. After conducting a sentencing hearing,

the trial court sentenced Cochran to the agreed-upon prison term. Cochran did not

appeal from his conviction.

       {¶ 3} In 2005, Cochran filed a motion to withdraw his guilty plea. The trial court

overruled the motion, and we affirmed its judgment on appeal. State v. Cochran, 2d Dist.

Clark No. 2006-CA-87, 2007-Ohio-4545. Cochran filed a second motion to withdraw his

guilty plea in 2009. The trial court also overruled this motion, and we also affirmed this

judgment on appeal. State v. Cochran, 2d Dist. Clark No. 2009-CA-49, 2010-Ohio-2917.

       {¶ 4} In 2020, Cochran filed another motion to withdraw his guilty plea. The trial

court overruled this motion, and Cochran now appeals from that judgment.

                                     Assignment of Error

       {¶ 5} Cochran’s sole assignment of error is as follows:

       THE TRIAL COURT ERRED IN DENYING [COCHRAN’S] MOTION TO
                                                                                        -3-


       WITHDRAW HIS PLEA.

                                            Analysis

       {¶ 6} Crim.R. 32.1 states: “A motion to withdraw a plea of guilty or no contest may

be made only before sentence is imposed; but to correct manifest injustice the court after

sentence may set aside the judgment of conviction and permit the defendant to withdraw

his or her plea.” “A manifest injustice is a clear or openly unjust act; an extraordinary

and fundamental flaw in the plea proceeding.” State v. Hawke, 2d Dist. Greene No.

2019-CA-24, 2020-Ohio-511, ¶ 13, quoting State v. Yapp, 2015-Ohio-1654, 32 N.E.3d

996, ¶ 8 (8th Dist.).      “The manifest-injustice standard demands a showing of

extraordinary circumstances, and the defendant bears the burden of proving the

existence of a manifest injustice.” State v. Turner, 171 Ohio App.3d 82, 2007-Ohio-1346,

869 N.E.2d 708, ¶ 20 (2d Dist.).

       {¶ 7} A motion made pursuant to Crim.R. 32.1 is addressed to the sound discretion

of the trial court, and a trial court’s decision on a motion to withdraw a plea will not be

reversed absent an abuse of that discretion. State v. Johnson, 2d Dist. Montgomery No.

27372, 2017-Ohio-9227, ¶ 7. “Abuse of discretion” has been defined as an attitude that

is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d

217, 219, 450 N.E.2d 1140 (1983). A decision is unreasonable if there is no sound

reasoning process that would support that decision. AAAA Ents., Inc. v. River Place

Community Urban Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597

(1990); Feldmiller v. Feldmiller, 2d Dist. Montgomery No. 24989, 2012-Ohio-4621, ¶ 7.

      {¶ 8} Cochran’s appeal focuses on Sierah’s Law, which went into effect on March

20, 2019. Sierah’s Law established a Violent Offender Database (VOD), and it created
                                                                                           -4-


a presumption that a person convicted of certain violent offenses, including murder, must

enroll in the VOD for a period of ten years following his release from prison.1 See R.C.

2903.41 through R.C. 2903.43. As relevant here, the registration presumption applies

to an offender, like Cochran, who was serving a term of imprisonment for a designated

violent offense on the statute’s effective date. R.C. 2903.41(A)(2).

       {¶ 9} Cochran asserts that the application of Sierah’s Law to him violates the

Retroactivity Clause of Article II, Section 28 of the Ohio Constitution. Cochran seems to

assert that such retroactive application constitutes a manifest injustice and, thus, the trial

court abused its discretion by overruling his motion to withdraw his guilty plea. But, quite

recently, the Ohio Supreme Court ruled that the retroactive application of Sierah’s Law

“to conduct that occurred prior to its effective date does not violate the Retroactivity

Clause of Article II, Section 28 of the Ohio Constitution.” State v. Hubbard, Ohio Slip

Opinion No. 2021-Ohio-3710, __ N.E.3d __, ¶ 5. Given this conclusion, the retroactive

application of Sierah’s Law to Cochran cannot constitute a manifest injustice warranting

a withdrawal of Cochran’s February 2000 guilty plea.

       {¶ 10} Cochran also argues that, because the Sierah’s Law requirements were not

part of the plea negotiations, there was no “meeting of the minds” regarding the statute’s

registration requirements. From this, Cochran seems to argue the parties’ failure to have

negotiated and agreed to the Sierah’s Law requirements created a manifest injustice

requiring that he be allowed to withdraw the guilty plea.


1
 An offender may rebut the presumptive registration requirement by filing a motion and
establishing by the preponderance of the evidence that he was not the principal offender.
R.C. 2903.42(A)(4). The trial court, assuming the presumption is rebutted, may
nonetheless conclude, following a hearing, that the offender must register as a violent
offender. R.C. 2903.42(A)(4)(a)(i)-(iv).
                                                                                      -5-


      {¶ 11} When the Retroactivity Clause of the Ohio Constitution has not been

violated, the application of a consequence not in existence at the time a plea was

negotiated cannot, as a matter of law, trigger a conclusion that a manifest injustice has

occurred. As such, this portion of Cochran’s argument also fails.

                                         Conclusion

      {¶ 12} Based upon our rejection of Cochran’s arguments, his assignment of error

is overruled. The judgment of the Clark County Common Pleas Court is affirmed.



                                    .............



DONOVAN, J. and WELBAUM, J., concur.




Copies sent to:

Ian A. Richardson
Charles W. Slicer, III
Hon. Richard J. O’Neill